           Case 2:20-cv-01014-APG-EJY Document 87 Filed 03/23/21 Page 1 of 5




 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 TRENT HENRICKSON,                                         Case No.: 2:20-cv-01014-APG-EJY

 4           Plaintiff                                    Order Granting Motion for Preliminary
                                                                       Injunction
 5 v.
                                                                          [ECF No. 4]
 6 STATE OF NEVADA et al.,

 7           Defendants

 8         Trent Henrickson is an inmate at High Desert State Prison (HDSP). He sued defendants

 9 State of Nevada, the Nevada Department of Corrections (NDOC), and several officials for

10 violations of the Eighth Amendment, the Equal Protection Clause, and retaliation. Henrickson

11 moves for a preliminary injunction, focusing on his Eighth Amendment claim. He asserts that

12 HDSP has deprived him of outdoor exercise and seeks an order for HDSP to provide him with

13 adequate outdoor exercise time. I held a hearing on this motion on March 22, 2021 and placed

14 my findings on the record.

15         To qualify for a preliminary injunction, a plaintiff must demonstrate: (1) a likelihood of

16 success on the merits, (2) a likelihood of irreparable harm, (3) the balance of hardships favors the

17 plaintiff, and (4) an injunction is in the public interest. Winter v. Natural Res. Def. Council, Inc.,

18 555 U.S. 7, 20 (2008). Alternatively, under the sliding scale approach, the plaintiff must

19 demonstrate (1) serious questions on the merits, (2) a likelihood of irreparable harm, (3) the

20 balance of hardships tips sharply in the plaintiff’s favor, and (4) an injunction is in the public

21 interest. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1135 (9th Cir. 2011). Where a party

22 seeks a mandatory injunction ordering the “responsible party to take action,” I must “deny such

23
           Case 2:20-cv-01014-APG-EJY Document 87 Filed 03/23/21 Page 2 of 5




 1 relief unless the facts and law clearly favor the moving party.” Garcia v. Google, Inc., 786 F.3d

 2 733, 740 (9th Cir. 2015) (en banc) (quotation omitted).

 3         In a civil action challenging prison conditions, injunctive relief “must be narrowly drawn,

 4 extend no further than necessary to correct the harm the court finds requires preliminary relief,

 5 and be the least intrusive means necessary to correct that harm.” 18 U.S.C. § 3626(a)(2). I must

 6 give “substantial weight to any adverse impact on public safety or the operation of a criminal

 7 justice system caused by the preliminary relief and shall respect the principles of comity set out”

 8 in § 3626(a)(1)(B). Id. A preliminary injunction is “an extraordinary and drastic remedy, one

 9 that should not be granted unless the movant, by a clear showing, carries the burden of

10 persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997) (quotation and emphasis omitted).

11         Exercise “is a basic human need protected by the Eighth Amendment.” Thomas v.

12 Ponder, 611 F.3d 1144, 1150 (9th Cir. 2010) (quotation omitted). In deciding whether a

13 deprivation of outdoor exercise constitutes a violation of the Eighth Amendment, the Ninth

14 Circuit considers “(1) the opportunity to be out of the cell, (2) the availability of recreation

15 within the cell, (3) the size of the cell, and (4) the duration of confinement.” Norbert v. San

16 Francisco Sheriff’s Dep’t, No. 19-CV-02724-SK, 2020 WL 8675997, at *18 (N.D. Cal. Jan. 31,

17 2020) (quotation omitted). 1

18

19
     1
     See also Spain v. Procunier, 600 F.2d 189, 199 (9th Cir. 1979) (affirming the district court’s
20
   conclusion that “[s]everal factors combined to make outdoor exercise a necessity[,]” such as
   “continuous segregation,” “only meager out-of-cell movements and corridor exercise,” and
21
   minimal “contact with other persons”); Wright v. Rushen, 642 F.2d 1129, 1133 (9th Cir. 1981)
   (“Of course, each condition of confinement does not exist in isolation; the court must consider
22
   the effect of each condition in the context of the prison environment[.]”); Pierce v. Cnty. of
   Orange, 526 F.3d 1190, 1212 (9th Cir. 2008) (“Determining what constitutes adequate exercise
23
   requires consideration of the physical characteristics of the cell and jail and the average length of
   stay of the inmates.”) (quotation omitted).

                                                      2
           Case 2:20-cv-01014-APG-EJY Document 87 Filed 03/23/21 Page 3 of 5




 1         For the reasons discussed at the hearing, I grant Henrickson’s motion for a preliminary

 2 injunction. Based on the evidence in front of me, Henrickson has established a likelihood of

 3 success in showing that he has not received a constitutionally adequate amount of exercise time.

 4 The size of his cell (10 by 6 feet including a bed and toilet) is minimal and is shared with a

 5 cellmate. Exercise during tier time is prohibited, and Henrickson spends 23 to 24 hours in his

 6 cell per day. He states that he has received one hour of outdoor exercise since August 28, 2020,

 7 although he acknowledged he had other out-of-cell time periodically when he had a job. He no

 8 longer has that job, however, and his out-of-cell time has been limited or eliminated entirely due

 9 to lockdowns at the prison. He is therefore experiencing a deprivation of exercise time.

10         Occasional deprivations of exercise time do not violate the Constitution, especially when

11 based on emergency conditions or interests of security and safety. May v. Baldwin, 109 F.3d 557,

12 565 (9th Cir. 1997) (“a temporary denial of outdoor exercise with no medical effects is not a

13 substantial deprivation”). 2 But here it appears that the emergency has become the normal and

14 Henrickson has repeatedly been denied out-of-cell time. The defendants have not provided a

15 reasonable justification because “[l]ogistical problems, without more, cannot justify serious civil

16 rights violations such as the deprivation of a basic human need.” Shorter v. Baca, 895 F.3d 1176,

17 1186 (9th Cir. 2018) (quotation omitted).

18         Given Henrickson’s likelihood of success on the merits, he also satisfies the irreparable

19 harm factor. Nelson v. Nat’l Aeronautics & Space Admin., 530 F.3d 865, 882 (9th Cir. 2008),

20

21   2
     “[T]he practical difficulties that arise in administering a prison facility from time to time might
   justify an occasional and brief deprivation of an inmate’s opportunity to exercise outside,” but
22
   the Ninth Circuit has rejected the “excuse” that “scheduling an inmate’s time in the exercise yard
   was difficult because, for security reasons, inmates had to be accompanied to the recreation yard
23
   by a guard and only one inmate could use the recreation yard at a time.” Allen v. Sakai, 48 F.3d
   1082, 1084 (9th Cir. 1994).

                                                     3
           Case 2:20-cv-01014-APG-EJY Document 87 Filed 03/23/21 Page 4 of 5




 1 rev’d and remanded on other grounds, 562 U.S. 134 (2011) (“Unlike monetary injuries,

 2 constitutional violations cannot be adequately remedied through damages and therefore generally

 3 constitute irreparable harm.”). The justifications the defendants provided do not outweigh

 4 Henrickson’s interest in receiving adequate exercise time. The current policy for units 9-12

 5 provides one hour of yard time per week and one hour of tier time per day, so adding one hour of

 6 yard time to that policy does not additionally burden the defendants as compared to the harm

 7 Henrickson suffers. ECF No. 69-1 at 3. Lastly, “it is always in the public interest to prevent the

 8 violation of a party’s constitutional rights.” Melendres v. Arpaio, 695 F.3d 990, 1002 (9th Cir.

 9 2012) (quotation omitted).

10         Accordingly, Henrickson is entitled to interim relief. I order the defendants to provide

11 Henrickson with two hours of outdoor exercise per week and one hour of tier time daily, subject

12 to temporary limitations “when a genuine emergency exists.” Thomas v. Ponder, 611 F.3d 1144,

13 1154 (9th Cir. 2010); Pierce v. Cnty. of Orange, 526 F.3d 1190, 1208, 1213 (9th Cir. 2008)

14 (concluding that inmates in administrative segregation, “a classification for inmates with violent

15 tendencies that have been deemed a threat to the jail’s staff or to other inmates,” were entitled to

16 two hours of exercise per week). Because Henrickson currently does not have a job assignment,

17 he is not receiving adequate out-of-cell time. But if he receives a job assignment again, the two-

18 hour outdoor exercise requirement can be satisfied by his time working. Finally, I order the

19 parties to submit a report in 60 days on the status of Henrickson’s out-of-cell time.

20         I THEREFORE ORDER that plaintiff Trent Henrickson’s motion for preliminary

21 injunction (ECF No. 4) is GRANTED. I order the defendants to provide Henrickson with two

22 hours of outdoor exercise time per week and one hour of tier time daily, subject to temporary

23 limitations when a genuine emergency exists.



                                                     4
          Case 2:20-cv-01014-APG-EJY Document 87 Filed 03/23/21 Page 5 of 5




 1         I FURTHER ORDER the parties to file a report in 60 days on the status of Henrickson’s

 2 out-of-cell time.

 3         I FURTHER ORDER that no bond is required under Fed. R. Civ. P. 65 due to

 4 Henrickson’s indigency.

 5         DATED this 23rd day of March, 2021.

 6

 7
                                                      ANDREW P. GORDON
                                                      UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                  5
